      Case 3:20-cv-02069-H-BGS Document 13 Filed 12/17/20 PageID.75 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                         UNITED STATES DISTRICT COURT
15                      SOUTHERN DISTRICT OF CALIFORNIA
16
17   HENRY BILS, individually and as                   Case No.: 20-cv-02069-H-BGS
     Successor in Interest to NICHOLAS
18   BILS, deceased,
                                                       ORDER CONTINUING ALL DATES
19                                    Plaintiff,       IN THIS CASE FOR SIX MONTHS
20   v.
     COUNTY OF SAN DIEGO, a municipal                  [Doc. No. 6.]
21   entity, Deputy AARON RUSSELL, an
     individual, and DOES 1 through 10,
22   inclusive,
23                                 Defendants.
24
           On October 20, 2020, Plaintiff Henry Bils (“Plaintiff”) filed a complaint against
25
     Defendants the County of San Diego (the “County”), Deputy Aaron Russell (“Deputy
26
     Russell”), and Does 1 through 10 (collectively, “Defendants”). (Doc. No. 1.) The
27
     complaint alleges several causes of action arising from allegations that Deputy Russell,
28

                                                   1
                                                                              20-cv-02069-H-BGS
      Case 3:20-cv-02069-H-BGS Document 13 Filed 12/17/20 PageID.76 Page 2 of 2



 1   “while acting under the color of law and [within the] scope of his employment” with the
 2   County, unjustifiably detained and shot Plaintiff’s son, Nicholas Bils, causing his death.
 3   (Id. ¶¶ 10-12.) Defendants’ initial responses to the complaint are both currently due on
 4   February 15, 2021. (Doc. Nos. 4, 10.)
 5         On November 17, 2020, the County filed a motion to stay all proceedings in this
 6   case pending the resolution of the ongoing criminal prosecution of Deputy Russell, which
 7   arises out of the same operative facts alleged in this action. (Doc. No. 6.) Neither Plaintiff
 8   nor Deputy Russell opposed this motion. (See Doc. No. 12.) The Court, pursuant to its
 9   discretion under Local Rule 7.1(d)(1), determines that the the County’s motion to stay this
10   action, (Doc. No. 6), is fit for resolution without oral argument and submits the motion on
11   the papers. Accordingly, the Court vacates the hearing on the motion scheduled for
12   December 21, 2020.
13         In lieu of a stay, the Court continues all dates in this action by six months for good
14   cause shown. Defendants’ respective initial responses will now be due on or before August
15   15, 2021.
16         IT IS SO ORDERED.
17   DATED: December 17, 2020
18
                                                    MARILYN L. HUFF, District Judge
19                                                  UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                   20-cv-02069-H-BGS
